PER CURIAM:
The contentions raised by the appellants on this appeal have been fully discussed and decided in Hall v. The Goodman Company, Et al. and Hall v. Alfred Mestichelli and Granite Run Mall, Et al., 310 Pa.Super. 465, 456 A.2d 1029 (consolidated appeals 1983). For the reasons enunciated in Part II A and B therein, we reverse the trial court’s order insofar as it sustained Sears’ demurrer to Granite’s claim for indemnity and we affirm that part of the trial court’s order dismissing Sears as a party in the action against Goodman and Company and Murray H. Goodman.